/M                            T
sr/m: of

                                                           Btxtx
              C
                                                                          5 ?

                                                                   <>2>


 MOTION TO
                                                                          ~o   5



                                                                          CO    ■.-.'-
                                                                          «     ;.•'



 ASIDE INOIC
                                                     W-f- m He

   /a/                   if Mi's                 t Court fit


  IN addihctv A vy &t-i,r                          t Sy /an


         /■        71*/ //-



                  /fat         perse*                fa                   w fit-




    J.                                  •   /t

              m
                            32A.
        ART, it 4. Ol.       T*/+t
            *S




                 y           fc aefa j{<//J<
On, fails




 This arhe'fe "«S




  (I)    100 dHf/S
    // Mt ^




   T                         a




                 ar   lk&   fn+ry ,
                     IE.
Mf.it.


fit s. *


                                                    y>^


                           Hi
                       ,        j


                    , w h/l -/it/-   Ji/t. 0?j Mf
**/ /(rfcU I*- 60/... 4^

               S                            f
                                          r*f*
               to

     SB




                                     -H) ^




 t                                   ok      hi
           '         —~r
. $4,6      is Urth f



         fk<L _
                                                             ^
                                                 O              C



                                    o                           n

                                        C3,
                                                 Q




                                                                f—




                                    so
                                        G                       vn

Q!

0
m


Q




"So




             re*


                    c                            CO      *


                                                     rl
                                                     1

             ■=!■




                            ■   ■
                                                         31

                                                 o
                                                          -■■

      .VXJ


                         r -        -
                                        □
                                             j
                                                 p
                        -           ..,
o
                        i           : :                  VI


                                        ■'       o
                        ■.-■